DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/26/2022 has been entered. As directed by the amendment: claims 1 – 2, 5 and 13 are amended and 1 – 14 are currently pending. Applicant’s Remarks/Arguments regarding the Non-Final Rejection dated 04/26/2022 are fully considered (please see “Response to Arguments” section) and the following final rejection is made herein.
Drawings
As appropriately pointed out in the remarks, the reference numeral 237 (corresponding to a fixing boss) is provided in FIG. 14 and the drawing objection regarding the limitation “Fixing boss”, reference element number 237, made in the Non- final Rejection is withdrawn.
Further, the remarks also noted “the attached Replacement Sheet of FIG. 4 changes the reference numeral from "230a" to -230b-which corresponds to a side frame” in order to obviate the drawing objection made in the Non-Final Rejection regarding the reference character “230a” designating both the “rear frame” and the “side frame”.
However, as the annotated Replacement Sheet of FIG. 4 (included below) shows the changes claimed are not made in the replacement sheet of FIG.4 (it is identical to the original FIG.4 filed). Thus, Appropriate correction is still required and the drawing objection is maintained.

    PNG
    media_image1.png
    662
    939
    media_image1.png
    Greyscale

Claim Objections
Claim 2 was objected for minor informalities in the Non-Final Rejection dated 04/26/2022. The amendments made to th claim are sufficient to overcome the objection made. Accordingly, the objection is withdrawn.
Claim Interpretation
Regarding the limitation “Power generator” in claim 9, the claim interpretation under 35 U.S.C. 112 (f) made on “Power generator” in the Non-Final Rejection dated 04/26/22 is withdrawn. However, the specification defines “Power generator” as: a cylindrical member rotatably installed in the housing 210 and an elastic member that is installed to be wound around the cylindrical member that provides a power to move the water tank 220 in a forward and reward direction, paragraph (00135 — 00137). Thus, applicant is put on notice that the term” power generator” is being interpreted to cover any elastic member (example, a rolled spring or a compression spring) or a corresponding structure that provides force or power to move the water tank and equivalents thereof- for the purpose of this examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 9 – 10 and 12 – 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Winkelmann et al. (US 2014/0251304 A1), herein after called Winkelmann. Regrading claim 1, Winkelmann discloses a water supply device (water drawer 1, FIG.1 and 2), comprising:
 a housing (a housing element 2, FIG. 1 and 2) disposed in a main body of a cooking device and to define an accommodating space (the housing element 2 in a steamer unit of a domestic steamer with an accommodating space to accommodate drawer element 3, (0042, see FIG. 1, 2 and 5)) and one side of the housing is opened to outside of the main body (the front side of the housing 2 open with a connecting flange 5 for connecting the water drawer to a front cover or side walls of a domestic appliance or a cooking appliance, (0043, FIG. 1, 2 and 5));
 a water tank (a drawer element 3, FIG. 1, 2 and 5) that defines a storage space to store water and has an inlet (opening 4, FIG. 1, 2 and 5) to introduce water into the storage space (a fluid, e.g. water, can be filled into the drawer element 3 through an opening 4, (0042, FIG. 1, 2 and 5 ), and the water tank is disposed with respect to the housing to change between an insertion position of the water tank and a withdrawal position of the water tank (the drawer element 3 changes position between IN and OUT: in FIG. 1 is shown in a first position IN, which is a closed position, wherein the drawer element 3 in FIG. 2 is shown in a second position OUT, (0042, FIG.1 and 2)), the insertion position including that the inlet is provided in the accommodating space and the withdrawal position including that the inlet is exposed to an outside of the accommodating space (in the first position IN, the opening 4 is in the accommodating space of the housing 2 and in the second position out the opening 4 is exposed for water filling, please see FIG 1 and 2 respectively); and 
a connector (guiding elements (11a,11b), FIG. 5) disposed at the housing to allow the water tank be movable forward and rearward with respect to the accommodating space (guiding elements (11a, 11b) are guided into the guiding grove 10 of the housing to move the drawer element 3 between a first position IN and second (filling) position OUT with respect to the accommodating space of the housing element 2 , (0051- 0054 and FIG.5)), the water tank to move in a forward direction to change the position of the water tank from the insertion position to the withdrawal position (the drawer element 3 to move in a forward direction to change the position of the water tank from the first position IN position to the second (filling) position OUT, see FIG. 1 and 2), and the water tank to move in a rearward direction to change the position of the water tank from the withdrawal position to the insertion position (the drawer element 3 to move in a reward direction to change the position of the water tank from the second (filling) position OUT to the first position IN, see FIG. 1 and 2), 
wherein the connector includes a rear frame that faces a rear surface of the water tank and first and second side frames (portion of 11b facing the rear of drawer element 3 and connects the guiding elements (11a, 11b) formed on the side of the drawer element 3, (0052, FIG. 5)), the first side frame to extend in the forward direction from a first end of the rear frame and face a first side of the water tank and is movably coupled to the housing (guiding element 11a formed  on the side of the drawer element 3 extends in the forward direction from the first end of the portion second guiding element 11b and face a first side of the drawer element 3 and movably coupled to housing element 2 through guiding groove 10, (0051, see FIG.5), and the second side frame to extend in the forward direction from a second end of the rear frame and face a second side of the water tank and is movably coupled to the housing (guiding element 11b formed on the side of drawer element 3 extends in the forward direction from the second end of the portion of second guiding element 11b and face a second side of the drawer element 3 and movably coupled to housing element 2 through guiding groove 10, (0052, seeFIG.5)),  wherein the first side frame and the second side frame are connected by the rear frame so that the first frame and the second frame move together with the rear frame (the first and second guiding elements (11a, 11b) formed on the side of the drawer element 3 are connected by the potion of 11b facing the drawer element 3 and form a unit that moves together into the housing guiding groove 10, see FIG.5), wherein the water tank is coupled to the connector such that movement of the water tank occurs with movement of the connector (the guiding elements (11a, 11b) are attached to the side walls of drawer element 3 such that the guiding elements are guided in the interior of the guiding groove 10 of the housing to move the drawer element 3, (0050, FIG.4 and 5)), and the water tank is coupled to the connector such that the rear frame and the first and second side frames to surround the rear surface and the first and second sides of the water tank (the drawer element 3 is attached to the guiding elements such that the first guiding elements 11a and the second guiding element 11b surround the sides and the rear of the drawer element 3, (0050 — 0052, FIG. 5)) , and wherein when the water tank is in the insertion position, the entire connector is inside of the accommodating space (when the drawer element is in the first position IN, which is a Closed position, the entire guiding elements (11a, 11b) is inside the accommodating space of the housing element 2, (0042 , FIG.1)).

    PNG
    media_image2.png
    493
    852
    media_image2.png
    Greyscale

Regarding claim 2, Winkelmann discloses the water supply device of claim 1, wherein the water tank includes a water tank nozzle that defines a passage to move the water from the storage space to outside of the water tank (the rear region of the drawer element 3 is further formed as an outlet 26 through which water is guided from the water drawer into a conduit part of the housing element 2 and to the coupling section 6, (0056, FIG.7)), and the water tank nozzle to protrude in the rearward direction (the out let 26 protrudes in the reward direction, see FIG 7)), wherein a tube supporter (a coupling section 6 , FIG.7) is disposed at the housing, and is detachably coupled to the water tank nozzle (a coupling section 6 is disposed at rear end section of the housing element 2 is detachably coupled to the outlet 26 , (0046, 0056 Fig.7)), and wherein when the water tank is in the insertion position, the water tank nozzle is coupled to the tube supporter (when water drawer 1 is in the first position IN (see FIG.7), the outlet 26 is coupled with the coupling section 6, (FIG.7)).
Regarding claim 9, Winkelmann discloses the water supply device of claim 1, further comprising a power generator (driving element 16, FIG. 5) that provides power to move the water tank (the driving element 16 provides force to move the drawer element 3 between in and out position (0073 — 0075)).
Regarding claim 10, Winkelmann discloses the water supply device of claim 9, wherein the power generator includes an elastic member having a first side coupled to the housing and a second side coupled to the connector (the driving element 16 is mounted to the water drawer 1 in such way that one end section is connected to the housing element 2 and another end section is connected to the drawer element 3, (0057, FIG. 5)) and when the connector moves in the rearward direction, a distance between the first side and the second side of the elastic member is increased to generate an elastic force in a direction of moving the connector forward (the driving element 16 is under tension and effects a permanent force on the drawer element 3 in direction to the second (filling) position OUT, (0057, FIG. 5)).
Regarding claim 12, Winkelmann discloses the water supply device of claim 1, wherein the connector includes a fixing boss that protrudes adjacent to the rear side of the connector, and wherein a fixer is disposed in the housing and is coupled to the fixing boss, and the fixer is to fix positions of the connector and the water tank when the water tank is in the insertion position (the second guiding element 11B of the rear side comprises a vertical protrusion and comprises a substantially T-shaped form, in contact with the corresponding guiding groove 10 of the housing element 2, (0052,FIG. 2 and FIG. 5)).
Regarding claim 13, Winkelmann discloses water supply device (water drawer 1, FIG.1 and 2), comprising: 
a housing (a housing element 2, FIG. 1 and 2) disposed in a main body of a cooking device and to define an accommodating space (the housing element 2 in a steamer unit of a domestic steamer with an accommodating space to accommodate drawer element 3, (0042, see FIG. 1, 2 and 5), and a front of the housing is opened to outside of the main body (the front side of the housing 2 open with a connecting flange 5 for connecting the water drawer to a front cover or side walls of a domestic appliance or a cooking appliance, (0043, FIG. 1, 2 and 5));
a water tank (a drawer element 3, FIG. 1, 2 and 5) that defines a storage space to store water (drawer element 3 defines a storage space to store water filled through opening 4, (0042, FIG. 1, FIG. 2 and FIG.5 ) and is disposed in the accommodating space such that the water tank is withdrawn to outside of the housing and the main body through the opened front of the housing (the drawer element 3 changes position between IN and OUT: in FIG. 1 is shown in a first position IN, which is a closed position, wherein the drawer element 3 in FIG. 2 is shown in a second position OUT, (0042, FIG.1 and 2)); and 
a connector (guiding elements (11a,11b), FIG. 5) disposed at the housing to allow the water tank to be movable forward and rearward with respect to the accommodating space (guiding elements (11a, 11b) are guided into the guiding grove 10 of the housing to move the drawer element 3 between a first position IN and second (filling) position OUT with respect to the accommodating space of the housing element 2, ( 0051- 0054 and FIG.5)), the water tank to move in a forward direction or a rearward direction to change a position of the water tank with respect to the accommodating space (the drawer element 3 to move in a forward direction to change the position of the water tank from the first position IN position to the second (filling) position OUT, see FIG. 1 and 2),
wherein the connector includes a rear frame that faces a rear surface of the water tank and first and second side frame ((portion of 11b facing the rear of drawer element 3 and connects the guiding elements (11a, 11b) formed on the side of the drawer element 3, (0052, FIG. 5)), the first side frame to extend in the forward direction from a first end of the rear frame and face a first side of the water tank and is movably coupled to the housing  (guiding element 11a formed  on the side of the drawer element 3 extends in the forward direction from the first end of the portion second guiding element 11b and face a first side of the drawer element 3 and movably coupled to housing element 2 through guiding groove 10, (0051, see FIG.5), and the second side frame to extend in the forward direction from a second end of the rear frame and face a second side of the water tank and is movably coupled to the housing (guiding element 11b formed on the side of drawer element 3 extends in the forward direction from the second end of the portion of second guiding element 11b and face a second side of the drawer element 3 and movably coupled to housing element 2 through guiding groove 10, (0052, seeFIG.5)),  wherein the first side frame and the second side frame are connected by the rear frame so that the first frame and the second frame move together with the rear frame (the first and second guiding elements (11a, 11b) formed on the side of the drawer element 3 are connected by the potion of 11b facing the drawer element 3 and form a unit that moves together into the housing guiding groove 10, see FIG.5), wherein the water tank is coupled to the connector such that movement of the water tank occurs with movement of the connector (the guiding elements (11a, 11b) are attached to the side walls of drawer element 3 such that the guiding elements are guided in the interior of the guiding groove 10 of the housing to move the drawer element 3, (0050, FIG.4 and 5)), and the water tank is coupled to the connector such that the rear frame and the first and second side frames to surround the rear surface and the first and second sides of the water tank (the drawer element 3 is attached to the guiding elements such that the first guiding elements 11a and the second guiding element 11b surround the sides and the rear of the drawer element 3, (0050 — 0052, FIG. 5)), and wherein when the water tank is in the accommodating space, the connector is not exposed to the outside of the main body (when the drawer element is in the first position IN, which is a closed position, the entire guiding elements (11a, 11b) is inside the accommodating space of the housing element 2, ( 0042, FIG.1)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
claims 3, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Houng (CN 205031075 U), herein after called Houng.
Regarding claim 3, Winkelmann discloses the water supply device of claim 1. Further, Winkelman discloses connector (guiding elements (11a,11b), FIG. 5) are formed on the side and rear of the water drawer element 3, (0051, 0052 and FIG.5)).
Winkelmann does not explicitly teach that the water tank (water drawer element 3) is detachably coupled to the connector (guiding elements (11a,11b) so that the connector is separated from the housing.
However, Houng that teaches an electric steamer or a steam oven (0002), also teaches detachable guide rail water tank and a steam oven wherein a left guide rail 41 and a right guide rail 42 are connected to the left and right sides of the water tank support plate 44 through screws 45 (0025 and FIG.2).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the water drawer element 3 of Winkelmann to be detachably coupled to the guiding elements (11a, 11b) so that the guiding elements are separable from the housing element 2, as making parts (guiding elements 11a, 11b) separable is an obvious matter of design choice within ordinary skill in the art (MPEP 2144.04.V.(C)).
Regarding claim 8, Winkelmann in view of Houng teaches the water supply device of claim 3, includes a rack member (rack element 7, Winkelmann (FIG.2 and FIG. 5)) extending forward and rearward (extending forward and reward on the first bottom section of the drawer element 3, Winkelmann (0047, 0049, FIG. 2 and FIG. 5), and wherein a damper is engaged with the rack member and provides a damping force to prevent movement of the connector (the damper 18 engage into the rack element 7 and is always in contact with the rack element 7 and provides a damping force, Winkelmann (0073, FIG. 5and FIG. 6)).
Winkelmann further discloses the rack element 7 is disposed on the first bottom section of the drawer element 3. Winkelmann does not disclose rack member is included on the first side frame of the connector.
However, including the rack member on the first side frame as opposed to the first bottom section of the drawer element does not change or prevent the operation of the rack element for its intended purpose (moving the water drawer forward and reward).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the rack element to be included on the first side frame, as changing or shifting a position of a part (a rack member) is regarded as a simple rearrangement of a part and an obvious matter of design choice (MPEP 2144. 04.VI (c)).
Regarding claim 14, Winkelmann discloses water supply device (water drawer 1, FIG.1 and 2), comprising:
a housing (a housing element 2, FIG. 1 and 2) disposed in a main body of a cooking device, and to define an accommodating space (the housing element 2 in a steamer unit of a domestic steamer with an accommodating space to accommodate drawer element 3, (0042, see FIG. 1, 2 and 5), and one side of the housing is opened to outside of the main body (the front side of the housing 2 open with a connecting flange 5 for connecting the water drawer to a front cover or side walls of a domestic appliance or a cooking appliance, (0043, FIG. 1, 2 and 5));
 a water tank (a drawer element 3, FIG. 1, 2 and 5) that defines a storage space to store water (drawer element 3 defines a storage space to store water filled through opening 4, (0042, FIG. 1, FIG. 2 and FIG.5 ) and includes an inlet (opening 4, FIG. 1, 2 and 5) to introduce water into the storage space in the front thereof (a fluid, e.g. water, can be filled into the drawer element 3 through an opening 4, (0042, FIG. 1, 2 and 5 ), and the water tank is disposed with respect to the housing to change between an insertion position of the water tank and a withdrawal position of the water tank (the drawer element 3 changes position between IN and OUT: in FIG. 1 is shown in a first position IN, which is a closed position, wherein the drawer element 3 in FIG. 2 is shown in a second position OUT, (0042, FIG.1 and 2)), the insertion position including that the inlet is provided in the accommodating space and the withdrawal position including that the inlet is exposed to an outside of the accommodating space (the drawer element 3 to move in a forward direction to change the position of the water tank from the first position IN position to the second (filling) position OUT, see FIG. 1 and 2); 
a connector (guiding elements (11a,11b), FIG. 5) disposed at the housing to allow the water tank to be movable forward and rearward with respect to the accommodating space (guiding elements (11a, 11b) are guided into the guiding grove 10 of the housing to move the drawer element 3 between a first position IN and second (filling) position OUT with respect to the accommodating space of the housing element 2 , (0051- 0054 and FIG.5)), and the water tank to move in a forward direction or a rearward direction to change the position of the water tank to be one of the insertion position and the withdrawal position (the drawer element 3 to move in a forward direction to change the position of the water tank from the first position IN position to the second (filling) position OUT, see FIG. 1 and 2); and 
a power generator (driving element 16, FIG. 5) that provides power to move the water tank to the withdrawal position (the driving element 16 provides force to move the drawer element 3 between in and out position (0073 — 0075)), wherein a fixer is disposed in the housing and is coupled to the connector, and the fixer is to fix the positions of the connector and the water tank when the water tank is in the insertion position (a rear guiding groove 10 is disposed in the housing element 2,and is in contact with the portion of second guiding element 11B formed on the rear side of the drawer element 3 comprising a vertical protrusion and substantially T-shaped form, (0052, FIG. 5)), wherein the power generator includes an elastic member having a first side coupled to the housing and a second side coupled to the connector (the driving element 16 is mounted to the water drawer 7 in such way that one end section is connected to the housing element 2 and another end section is connected to the drawer element 3, (0057, FIG. 5)), and when the connector moves in the rearward direction, a distance between the first side and the second side of the elastic member is increased, to generate an elastic force in a direction of moving the connector forward (the driving element 16 is under tension and effects a permanent force on the drawer element 3 in the direction to the second (filling) position OUT, (0057, FIG. 5)), wherein the connector includes a structure to movably couple the water tank to the housing (the guiding elements (11a , 11b) are attached to the side walls of drawer element 3 such that the guiding elements are guided in the interior of the guiding groove 10 of the housing to move the drawer element 3, (0050, FIG.4 and 5)), a structure to connect the second side of the elastic member to the connector (the drawer element 3 wherein the guiding elements (11a, 11b) are formed on, comprises a forming 17 which is adapted to the driving element 16, (0016)) and a fixing boss coupled to the fixer such that the positions of the connector and the water tank are fixed when the water tank is in the insertion position (the second guiding element 11B of the rear side comprises a vertical protrusion and comprises a substantially T-shaped form, in contact with the corresponding guiding groove 10 of the housing element 2, (0052,FIG. 2 and FIG. 5)), and wherein the water tank is coupled to the connector such that movement of the water tank occurs with movement of the connector (the guiding elements (11a, 11b) are attached to the side walls of drawer element 3 such that the guiding elements are guided in the interior of the guiding groove 10 of the housing to move the drawer element 3, (0050, FIG.4 and 5)).
Winkelmann does not explicitly teach that the water tank (water drawer element 3) is detachably coupled to the connector (guiding elements (11a,11b) so that the connector is separated from the housing.
However, Houng that teaches an electric steamer or a steam oven (0002), also teaches detachable guide rail water tank and a steam oven wherein a left guide rail 41 and a right guide rail 42 are connected to the left and right sides of the water tank support plate 44 through screws 45 (0025 and FIG.2).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the water drawer element 3 of Winkelmann to be detachably coupled to the guiding elements (11a, 11b) so that the guiding elements are separable from the housing element 2, as making parts (guiding elements 11a, 11b) separable is an obvious matter of design choice within ordinary skill in the art (MPEP 2144.04.V.(C)).
Claims 4 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Hallsten (US 2001/0017510 A1), herein after called Hallsten.
Regarding claim 4, Winkelmann discloses the water supply device of claim 1.
Winkelmann does not explicitly disclose a supporting rib protrudes inwardly from an inner edge of the connector where the rear frame is connected to the first side frame.
However, supporting ribs are commonly known connecting structures for connecting drawers and connector frames as taught in Hallsten. Hallsten that teaches a cassette (a connector of a drawer box to cabinet housing) (0001, FIG. 1 — 3). Please note here Hallsten is not in the field of water supply devices, however solves the same problem of providing a structure (a cassette) that is simple and inexpensive that connects a drawer box to a cabinet housing that permits a good guiding in connection with the pushing-in and pulling-out of the drawer (0004) and the cassette (1) includes side walls (7, 7’) , rear wall 8 and upper and lower flanges (9, 10) (supporting ribs) protruding inwardly from the walls, (0014, FIG. 2).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have a supporting rib that protrudes inwardly from an inner edge of the connector where the rear frame is connected to the first side frame in order to connect the water drawer to the housing instead of forming the connector on the drawer element as both connecting structures are known equivalents for the same purpose, (MPEP 2144.06. II).
Regarding claim 5, Winkelmann in view of Hallsten teaches the water supply device of claim 4, wherein a first rib coupler (upper flange 9, Hallsten (FIG. 2)) is to provide a coupling surface with the water tank by being provided on an upper surface of the supporting rib (upper flange 9 of the cassette 1 provides a coupling surface with the drawer 1 by being provided on the upper surface of the cassette 1, Hallsten (FIG.2)) , a first edge protruding surface of the water tank is to protrude from an upper surface of the water tank and to couple to the first rib coupler (the upper edge of rear piece 23’ the drawer to couple with the upper flange 9 , Hallsten (0017, FIG.2)), and wherein a second rib coupler (lower flange 10 , Hallsten (0017, Fig.2) is to provide a coupling surface with the water tank by being provided on a lower surface of the supporting rib (lower flange 10 of the cassette 10 provides a coupling surface with the drawer 1 by being provided on the lower surface of the cassette 1, Hallsten (0017, FIG.2)), a second edge protruding surface of the water tank is to protrude from a lower surface of the water tank and to couple to the second rib coupler(the lower edge of rear piece 23’ the drawer to couple with the upper flange 9 , Hallsten (0017, FIG.2)).
Regarding claim 6, Winkelmann in view of Hallsten teaches the water supply device of claim 5, wherein a coupling boss (protruding edge portion 23’, Hallsten (FIG.2)) is disposed on the first edge protruding surface of the water tank facing the first rib coupler (protruding edge portion 23’ is disposed on the upper edge of the rear piece 23 of the drawer 1, Hallsten (FIG. 2)), and the coupling boss to protrude from the first edge protruding surface, and wherein the first rib coupler is concavely disposed in a fitting groove to which the coupling boss is fitted (the upper portion 23' of the rear piece 23 protrudes above the upper edges of the rear pieces and has the purpose of locking the drawer in the cassette, Hallsten (0017, FIG.2)).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Hallsten in further view of Tse (US 2009/0250452 A1), herein after called Tse. 
Regarding claim 7, Winkelmann in view of Hallsten teaches the water supply device of claim 5.
Winkelmann in view of Hallsten does not explicitly teach the water tank includes a lower tank having a box shaped upper portion and an upper tank coupled above the lower tank to cover an opened upper portion of the lower tank, wherein the second edge protruding surface of the water tank is disposed at a lower surface of the lower tank, and the first edge protruding surface of the water tank is disposed at an upper surface of the upper tank, and wherein the second edge protruding surface of the lower tank is spaced apart from the first edge protruding surface of the upper tank by a distance corresponding to a distance between the first rib coupler and the second rib coupler.
However, Tse that teaches a steam ovens are used to cook, heat or re-heat foods by steaming (0002), also teaches the water tank (water tank 30, (0021, FIG.3) includes a lower tank having a box shaped upper portion (a box shaped lower potion comprising side wails (36, 37) and front and rear panels 39, FIG.3) and an upper tank coupled above the lower tank to cover an opened upper portion of the lower tank ( cover 37 to cover lower tank 30, (0021, FIG.3)), wherein the second edge protruding surface of the water tank is disposed at a lower surface of the lower tank (bottom edge portion 36A of the water tank 30 disposed at the left lower portion of the tank 30, (0021, FIG.3)), and the first edge protruding surface of the water tank is disposed at an upper surface of the upper tank (bottom edge portion 37A of the water tank 30 disposed at the right lower portion of the tank 30, (0021, FIG.3)), and wherein the second edge protruding surface of the lower tank is spaced apart from the first edge protruding surface of the upper tank by a distance corresponding to a distance between the first rib coupler and the second rib coupler (wherein the left bottom portion 36A and the right bottom portion 37a are spaced apart with a distance corresponding to the bottom 34 of water tank holder 32, (0032, FIG.3)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to have an upper and lower protruding edge surfaces of the water tank spaced apart at a corresponding distance with the first and second rib couplers in order to connect the water drawer to the housing instead of forming the connector on the drawer element as both connecting structures are known equivalents for the same purpose, (MPEP 2144.06. Il).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of An at al. (US 2009/0126392 A1), herein after called An.
Regarding claim 11, Winkelmann discloses the water supply device of claim 1 wherein opening 4 (inlet) is used to fill water into the interior of the drawer element 3, (0048).
Winkelmann does not disclose the water supply device further comprising an opening and closing holder rotatably disposed in the water tank to open and close the inlet, wherein the opening and closing holder includes: a cover that covers below the inlet, an extension that extends from the cover, and a hinge disposed between the cover and the extension to rotatably couple the opening and closing holder to the water tank.
However, it is commonly known in the art of water drawers or reservoirs with an inlet (injection port) to have an opening and closing holder rotatably disposed in the water tank to open and close the inlet as taught in An. An that teaches an exploded perspective view of water tank for a dispenser (FIG. 5 included here) , also teaches an opening and closing holder ( 70, see FIG. 5 here) rotatably disposed in the water tank to open and close the inlet (rotatably disposed in the water tank to open and close an injection port (0070, 0071 and see FIG. 5 here)), wherein the opening and closing holder (70) includes: a cover that covers below the inlet (opening/closing portion 71 corresponding to the injection port 61 to open and close the injection port 61, (0071, and see FIG. 5 here)) , an extension that extends from the cover (a weight portion 72 which is positioned opposite to the opening/closing portion 71 to support the opening/closing portion 71 upward, (0071, FIG. 5 here)), and a hinge disposed between the cover and the extension to rotatably couple the opening and closing holder to the water tank (a rotation shaft 73 provided such that the opening/closing unit 70 is fixed to perform a rotation motion on the rear surface of the cover 60, (0071, FIG. 5)).

    PNG
    media_image3.png
    733
    836
    media_image3.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art to modify the inlet of Winkelmann’s water drawer element with a cover of An in order to rotationally cover the inlet of the drawer element.
Response to Arguments
Applicant's Remarks/Arguments filed 07/26/2022 regarding the anticipatory and obviousness art Rejections made in the Non-Final Rejection dated 04/26/2022 have been fully considered and the following response is given.
General observation regarding the amendments made to the independent claims 1 and 13.
Claims 1 and 13 are amended to recite: the connector (first, second and rear frame) “is movably coupled to the housing” and “wherein the first side frame and the second side frame are connected by the rear frame so that the first frame and the second frame move together with the rear frame”.
The examiner does not believe these amendments are patentably distinguishing over the Winkelmann reference because:
the limitation, the connector “is movably coupled to the housing” is clearly taught by Winkelmann as demonstrated in the current rejection and illustrated annotated FIG.5 of Winkelmann, the guiding elements (11a,11b) formed on the water drawer element 3 are movably coupled to the housing element 2 through guiding groove 10.
the limitation, “wherein the first side frame and the second side frame are connected by the rear frame so that the first frame and the second frame move together with the rear frame”, this limitation is inherent for any structure that has three sides or frames (first, second and rear frames). Further, as disclosed in Winkelmann (FIG.5), the guiding elements (11a, 11b) are formed on the water drawer disposed on the sides and rear end of the water drawer element 3.
However, the applicant highlighted distinctions from Winkelmann that are not captured by the amendments in the remarks filed on 07/26 2022 as well as the applicant-initiated interview on 07/28/2022. Thus, the examiner suggests including them in future amendments to distinguish over Winkelmann. 
	The applicant remarks on page 13, “In at least one non-limiting example, the present application discusses that a shape of a connector 230 is formed in a "C" shape. The entire connector 230 can move inside the housing 210 while the connector 230 is not coupled to the water tank 220.” Including such limitations in the claims, For example “the connector is formed in a “c” shape”, “the connector moves inside the housing without the water thank” and “the connector completely covers the side and rear surfaces of the water tank” can be distinguishing from Winkelmann. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761